Case 9:18-cv-80176-BB Document 547-8 Entered on FLSD Docket 06/01/2020 Page 1 of 3



                                    December 2016




                        INFORMATION MEMORANDUM

                   on the affairs of nChain Holdings Limited
                       (the “nChain Group” or “Group”)




    Prepared by and on behalf of:   nChain Holdings Limited
                                    44 Church Street
                                    St. Johns
                                    Antigua




                                                                       NGUYEN 001213
                                    CONFIDENTIAL
Case 9:18-cv-80176-BB Document 547-8 Entered on FLSD Docket 06/01/2020 Page 2 of 3



    The nChain Group was formed as a result of:

           the purchase and transfer to nChain Holdings of IPR created by an Australian
            company named DeMorgan Limited (“DeMorgan”) and its subsidiaries (the
            “DeMorgan Group”); and
           the acquisition of a Canadian financial services group – nTrust.

    The chronology of these developments is set out below.


       b. Origins of the nChain IPR

    The origins of DeMorgan and its various subsidiaries can be traced back to the Wright
    Family Trust with a view to the creation, protection and commercialisation of IPR based on
    blockchain technology developed by Dr Craig Wright. In May 2016, Dr Wright identified
    himself (with the help of others) as being Satoshi Nakamoto, the pseudonym ascribed to
    the developer of the digital currency “bitcoin”.

    The DeMorgan Group invested the equivalent of approximately AUS$200m in total over a
    five-year period to fund employees, premises and most importantly access to a high-
    powered computing environment, purpose built under a Software as a Service (“SaaS”)
    contract to the customer’s specifications in order to develop the blockchain IPR. The
    majority of the funding for this work came from the liquidation of bitcoin assets which Dr
    Wright held as the creator of the digital currency.

    DeMorgan established subsidiary companies, each to consider a different specific issue or
    type of issue in relation to bitcoin and blockchain technology and a significant amount of
    viable and relevant data amounting to approximately three petabytes was produced from
    modelling, simulations and experimental research (some 60+ petabytes of data having
    been produced in total as a result of the exercise) which had been used to model various
    scenarios to predict the likely challenges that would face blockchain development and
    provide data to help find solutions to these issues.

    Having incurred significant costs in relation to the creation, discovery and development of
    the IPR (and all expenses related to it, such as employees and the cost of the SaaS
    agreement) the DeMorgan subsidiaries made R&D tax credit claims against the Australian
    Taxation Office (“ATO”), which would have seen approximately AUS$65m having been
    refunded in aggregate.

    Although several relatively small early claims were paid, the ATO subsequently took issue
    with the verification of the amounts claimed to have been expended as the expenditure
    had been made in bitcoin against agreements which had been signed electronically – the
    ATO refused to recognise as valid and appropriate those agreements. The ATO eventually
    brought a claim against DeMorgan and the relevant subsidiaries for having submitted
    allegedly inappropriate tax refund claims on allegedly improper and inadequate bases –
    bitcoin not being recognised as a valid currency in Australia at the time.

    As a result of the ATO claims being rejected the DeMorgan Group experienced a liquidity
    crisis that enabled nChain Holdings to acquire the DeMorgan Group IPR on the
    advantageous terms described in the following sections of this document. The DeMorgan
    directors took legal advice at the time of the transfer to ensure that the transaction was
    properly recorded on a fully arm’s length basis and in compliance with all relevant creditor



                                              Page 7


                                                                                       NGUYEN 001219
                                         CONFIDENTIAL
Case 9:18-cv-80176-BB Document 547-8 Entered on FLSD Docket 06/01/2020 Page 3 of 3



    protection requirements. This acquisition enabled nChain Holdings to continue the
    research on the basis of what had been produced to that point, with a view to building a
    team of researchers within a blockchain innovation hub to take the research through to
    commercialisation.


       c. Origins of the nChain Group

    nChain Group’s Chief Operating Officer, Stefan Matthews, who is based in Manila (where
    nTrust have an office) and spends some time in London and Antigua, first became involved
    with Dr Wright in 2005 when Dr Wright was then working in the BDO audit team in Sydney.
    At the time, Mr Matthews was working as the Chief Information Officer of Centrebet Pty
    Ltd (“Centrebet”), a company which was proposing to list on ASX (and which did so in
    2006). Mr Matthews had recognised Dr Wright’s expertise in cryptography and cyber
    security and Dr Wright was subsequently appointed by Centrebet, via a company called
    Information Defense, as an external adviser to a board committee on cyber security and
    cyber security testing.

    Dr Wright shared his original bitcoin white paper with Mr Matthews prior to its publication
    in 2009, but at the time Mr Matthews did not appreciate its importance. Mr Matthews left
    Centrebet in 2011 and moved to London to take up a Chief Technical Officer role and then
    moved to Manila in 2012. Over the years leading up to 2015, Dr Wright continued his
    contact with Mr Matthews about the research which he was undertaking into bitcoin and
    blockchain technology and this contact became more focused as the DeMorgan Group
    liquidity issues became pressing. Mr Matthews mentioned to Dr Wright that he was aware
    of an online remittance service company and, as a favour to Dr Wright, who had expressed
    an interest in hearing of opportunities which could benefit from blockchain technology,
    effected an introduction to nTrust and its then owner, Robert MacGregor.

    Ultimately, as a result of a number of meetings and discussions between Mr Matthews and
    Dr Wright, and relevant other parties, terms were agreed in respect of the acquisition by
    nChain Holdings of the DeMorgan IPR as more particularly described below. Indeed, the
    relationships between the nChain Group, Dr Wright and nTrust were formalised in a number
    of legal documents described in more detail in the Material Contracts section.


       d. Acquisition of the DeMorgan IPR

    The nChain Group acquired the IPR assets of DeMorgan on 29 June 2015 through the
    Binding Term Sheet – which was subsequently replaced by the Implementation Deed on 7
    January 2016. Through these agreements, the IPR was transferred into nChain Holdings
    – and Dr Wright became an employee of nChain UK.




                                              Page 8


                                                                                      NGUYEN 001220
                                        CONFIDENTIAL
